DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 23, 2019, May 28, 2019 and October 8, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 38 is objected to because of the following informalities:  This claims recites that it is a dependent claim upon itself.  It appears to the examiner that this claim should be a dependent claim of claim 37 since claim 38 further describes the HEMT which is originally recited in claim 37.  For the purposes of this Office Action, claim 38 will be treated as being dependent on claim 37.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 28 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose 2014/0139206 (applicant disclosed art).

Regarding independent claim 26, Hirose teaches, in Figure 3, a method (Abstract) comprising: 
estimating, by an attenuation circuit (Probe including attenuator therein), a drain voltage (top of target transistor; Vds) of a high voltage transistor (target transistor) while the high voltage transistor is turned on; 
sensing, by a current sense circuit (L1), a current (Ids) conducted by the high voltage transistor while the high voltage transistor is turned on; 
determining a first slope (Figs. 5A-5D; Vds over time) of the estimated drain voltage over a time period (Figs. 5A-5D); determining a second slope (Figs. 5A-5D; Ids over time) of the sensed current over the time period; and 
determining an on-state impedance value (Fig. 5A; Ron) of the high voltage transistor based on a ratio of the first slope over the second slope (Fig. 5A; Vds/Ids). 

Regarding claim 28, Hirose teaches the method of claim 26, and further teaches wherein the high voltage transistor includes a high electron mobility transistor (HEMT) (para [0003]). 

Regarding claim 31, Hirose teaches the method of claim 26, and further teaches, in Figures 3 and 5A-5D, wherein the determining the first slope of the estimated drain voltage includes: digitizing samples of the estimated drain voltage over the time period (Oscilloscope collecting the Vds of the transistor); and determining the first slope based on at least two of the digitized samples (Fig. 5B). 

Regarding claim 32, Hirose teaches the method of claim 26, and further teaches, in Figures 3 and 5A-5D, wherein the determining the second slope of the sensed current includes: digitizing samples of the sensed current over the time period (Oscilloscope collecting the Ids of the transistor); and determining the second slope based on at least two of the digitized samples (Fig. 5C). 

Regarding claim 33, Hirose teaches the method of claim 26, and further teaches, in Figures 3 and 4, wherein the estimating the drain voltage includes: attenuating, by the attenuation circuit (Fig. 4), the drain voltage of the high voltage transistor to generate a clamp voltage (para [0043]); and amplifying, by an amplification circuit, the clamp voltage to generate the estimated drain voltage (para [0042]; amplifier installed in the input stage of the oscilloscope). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Nozaki et al. 2008/0309355 (called Nozaki hereinafter and applicant disclosed art).

Regarding claim 27, Hirose teaches the method of claim 26, but fails to teach wherein the estimating includes coupling a drain terminal of the high voltage transistor to a drain terminal of a clamp transistor in the attenuation circuit. 
Nozaki teaches, in Figure 1, wherein the estimating includes coupling a drain terminal of the high voltage transistor (para [0039]; top of 1) to a drain terminal (para [0041]; N8) of a clamp transistor (8) in the attenuation circuit.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hirose with the semiconductor testing system as described by Nozaki for the purpose of allowing testing of a semiconductor device while having a high response speed and overcurrent protection.

Regarding claim 29, Hirose and Nozaki teach the method of claim 28, Aciriloaie further teaches wherein the HEMT is selected from a group consisting of a gallium nitride (GaN) transistor, an aluminum gallium nitride (AlGaN) transistor, and combinations thereof (Column 1 lines 12-14 and Column 2 lines 40-42). 

Regarding claim 34, Hirose teaches the method of claim 33, but fails to teach wherein the attenuating the drain voltage includes: generating, by a clamp transistor of the attenuation circuit, a sense voltage sensed from a drain terminal of the high voltage transistor; and dividing, by a voltage divider of the attenuation circuit, the sense voltage to generate the clamp voltage. 
Nozaki teaches, in Figure 1, wherein the attenuating the drain voltage includes: generating, by a clamp transistor (8) of the attenuation circuit, a sense voltage (Vin) sensed from a drain terminal of the high voltage transistor; and dividing, by a voltage divider (para [0043]; 9) of the attenuation circuit, the sense voltage to generate the clamp voltage.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hirose with the semiconductor testing system as described by Nozaki for the purpose of allowing testing of a semiconductor device while having a high response speed and overcurrent protection.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Kinoshita et al. 2016/0315186 (called Kinoshita hereinafter).

Regarding claim 30, Hirose and Nozaki teach the method of claim 26, but fail to teach wherein the high voltage transistor includes a silicon carbide transistor. 
Kinoshita teaches wherein the high voltage transistor includes a silicon carbide transistor (para [0005]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hirose and Nozaki with the silicon carbide transistor as described by Kinoshita for the purpose of using a known transistor composition to be tested to determine the characteristics of the transistor.

Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki in view of Kim 2009/0140763.

Regarding claim 35, Nozaki teaches the method of claim 26, and further teaches wherein: the sensing the current includes sensing, by the current sense circuit, a voltage across a sense inductor (L1) coupled between a source terminal (bottom of target transistor) of the high voltage transistor and a ground reference terminal (bottom of L1); and the determining the on-state impedance value includes subtracting a resistance value of the sense resistor from the ratio of the first slope over the second slope. 
Nozaki fails to teach a sense resistor; and the determining the on-state impedance value includes subtracting a resistance value of the sense resistor from the ratio of the first slope over the second slope.
Kim teaches, in Figure 5, a sense resistor (Die 2; para [0017]); and the determining the on-state impedance value includes subtracting a resistance value of the sense resistor from the ratio of the first slope over the second slope (para [0017]; to determine the on-resistance of the transistor Die1 the subtraction of the resistance component of transistor Die2 is removed).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hirose with the transistor on-resistance determination as described by Kim for the purpose of determining the true on-resistance of a transistor by removing unwanted resistance that impacts accurate calculations.


Claims 36 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki in view of Young et al. 5978192 (called Young hereinafter).

Regarding independent claim 36, Nozaki teaches, in Figure 1, a device (Fig. 1) comprising: 
a high voltage transistor (1) having a drain terminal (para [0039]; top of 1), a source terminal (bottom of 1), and a gate terminal (left of 1); 
a clamp transistor (8) having a drain terminal (para [0041]; N8) coupled to the drain terminal of the high voltage transistor, a source terminal (N9) isolated from the source terminal of the high voltage transistor, and a gate terminal (bottom of 8 at element 10) isolated from the gate terminal of the high voltage transistor.
Nozaki fails to teach a Zener diode having an anode coupled to a ground reference terminal, and a cathode coupled to the source terminal of the clamp transistor. 
Young teaches, in Figure 8, a Zener diode (452) having an anode (top of 452) coupled to a ground reference terminal (14), and a cathode (top of 452) coupled to the source terminal of the clamp transistor (412).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Nozaki to include a zener diode as described by Young for the purpose of enabling the clamping circuit to have a trigger threshold value to be set at a value that is independent of the power supply voltage.

Regarding claim 40, Nozaki and Young teach the device of claim 36, Nozaki further teaches, in Figure 1, wherein the clamp transistor includes an n-channel MOSFET transistor (8; para [0038]). 

Regarding claim 41, Nozaki and Young teach the device of claim 36, Nozaki further teaches, in Figure 1, wherein: the gate terminal of the high voltage transistor is configured to receive a gate driver signal (2); and the gate terminal of the clamp transistor is configured to receive a bias voltage (10) for attenuating, at the source terminal of the clamp transistor, a drain voltage (N9) of the high voltage transistor. 

Regarding claim 42, Nozaki and Young teach the device of claim 36, Nozaki further teaches, in Figure 1, further comprising: a gate driver circuit (2) coupled to the gate terminal of the high voltage transistor; and a biasing circuit (10) coupled to the gate terminal of the clamp transistor. 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, in view of Young and further in view of Kinoshita.

Regarding claim 39, Nozaki and Young teach the device of claim 36, but fail to teach wherein the high voltage transistor includes a silicon carbide transistor. 
Kinoshita teaches wherein the high voltage transistor includes a silicon carbide transistor (para [0005]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Nozaki and Young with the silicon carbide transistor as described by Kinoshita for the purpose of using a known transistor composition to be tested to determine the characteristics of the transistor.

Claims 37-38 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, in view of Young and further in view of Hirose.

Regarding claim 37, Nozaki and Young teach the device of claim 36, but fail to teach wherein the high voltage transistor includes a high electron mobility transistor (HEMT). 
Hirose teaches wherein the high voltage transistor includes a high electron mobility transistor (HEMT) (para [0003]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Nozaki and Young to test a gallium nitride transistor as described by Hirose for the purpose of using a known transistor composition to be tested so the characteristics of the transistor may be determined.

Regarding claim 38, Nozaki, Young and Hirose teach the device of claim 38, Hirose further teaches wherein the HEMT is selected from a group consisting of a gallium nitride (GaN) transistor, an aluminum gallium nitride (AlGaN) transistor, and combinations thereof (para [0003]). 

Regarding independent claim 43, Nozaki teaches, in Figure 1, a device (Fig. 1) comprising: 
a transistor (1; para [0003]) having a drain terminal (para [0039]; top of 1), a source terminal (bottom of 1), and a gate terminal (left of 1); 
a clamp transistor (8) having a drain terminal (para [0041]; N8) coupled to the drain terminal of the transistor, a source terminal (N9) isolated from the source terminal of the transistor, and a gate terminal (bottom of 8 at element 10) isolated from the gate terminal of the transistor; and 
Nozaki fails to teach a Zener diode having an anode coupled to a ground reference terminal, and a cathode coupled to the source terminal of the clamp transistor. 
Young teaches, in Figure 8, a Zener diode (452) having an anode (bottom of 452) coupled to a ground reference terminal (14), and a cathode (top of 452) coupled to the source terminal of the clamp transistor (412). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Nozaki to include a zener diode as described by Young for the purpose of enabling the clamping circuit to have a trigger threshold value to be set at a value that is independent of the power supply voltage.
	Nozaki and Young fail to teach a gallium nitride (GaN) transistor.
Hirose teaches a gallium nitride (GaN) transistor (para [0003]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Nozaki and Young to test a gallium nitride transistor as described by Hirose for the purpose of using a known transistor composition to be tested so the characteristics of the transistor may be determined.

Regarding claim 44, Nozaki, Young and Hirose teach the device of claim 43, Nozaki further teaches, in Figure 1, further comprising: a voltage divider (9) coupled between the source terminal of the clamp transistor and the ground reference terminal, the voltage divider having a divided voltage node (para [0043]); and a capacitor (para [0048]; source-to-gate parasitic capacitance) coupled between the source terminal of the clamp transistor and the divided voltage node. 

Regarding claim 45, Nozaki, Young and Hirose teach the device of claim 43, Nozaki further teaches, in Figure 1, further comprising: a gate driver circuit (2) coupled to the gate terminal of the high voltage transistor; and a biasing circuit (10) coupled to the gate terminal of the clamp transistor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sardat et al. discloses “Device for measuring a chopped current” (see 2015/0168461)
Jenkins et al. discloses “Measurement for transistor output characteristics with and without self heating” (see 9678141)
Okawa discloses “Measurement apparatus for FET characteristics” (see 7403031)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867